Citation Nr: 0522954	
Decision Date: 08/22/05    Archive Date: 09/09/05

DOCKET NO.  95-14 191A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her mother




ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
December 1986.  He died on August [redacted], 1993.  The appellant is 
his daughter.

This matter came before the Board of Veterans' Appeals 
(Board) from a July 1994 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts that denied a claim of entitlement to service 
connection for the cause of the veteran's death.  A hearing 
was held before the undersigned at the RO (i.e. a Travel 
Board hearing) in May 2005. 

The Board points out that at the time of the appealed RO 
decision, the appellant was almost eight years of age, and 
her mother was her guardian in this matter.  Currently, the 
appellant is nineteen years of age.  

The Board notes that this appeal was perfected in May 1995 
when a signed VA Form 1-9 was received by the RO from the 
appellant's Congressman.  For whatever reason, this matter 
was not then certified to the Board for appellate review, 
possibly because there was some confusion with respect to a 
separate claim filed by the veteran's widow in or around the 
same time.  Without going into unnecessary detail, the 
veteran's widow had filed a claim for dependency and 
indemnity compensation (DIC) benefits which was denied by the 
RO in July 1993 as she did not qualify as a surviving spouse 
under VA regulation.  In October 1994 she filed an untimely 
notice of disagreement (NOD), and it appears that at some 
point thereafter (she was notified the NOD was untimely) it 
was assumed that there were no claims pending in this matter.  
The appellant filed another claim for DIC benefits in 
September 2002, at which point it was apparently discovered 
that the appeal perfected in May 1995 had not been resolved.  


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam era, and is presumed to have been exposed to 
herbicides.

2.  According to the veteran's Certificate of Death, he died 
in August 1993; the cause of his death was listed as 
"metastatic adenocarcinoma of unknown primary."

3.  Medical evidence sufficiently establishes that the 
primary site of the veteran's malignancy was his lung.


CONCLUSION OF LAW

Entitlement to service connection for the cause of the 
veteran's death is warranted.  U.S.C.A. §§ 1116, 1310 (West 
2002); 38 C.F.R. §§ 3.307, 3.309, 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant claims that service connection is warranted for 
the cause of the veteran's death.  Initially, the Board notes 
that the Veterans Claims Assistance Act of 2000 and 
implementing regulations modified VA's duties to notify and 
assist claimants. 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 
2002); 38 C.F.R. § 3.159(a)-(c) (2004).  A cursory review of 
the record reveals that during the course of the appeal the 
appellant was provided appropriate notice and that the claim 
has been adequately developed.  In any event, given the 
favorable action taken hereinbelow, there is no further 
action to be undertaken to comply with the provisions of the 
VCAA or implementing regulations, and the appellant will not 
be prejudiced as a result of the Board deciding this claim.

Dependency and indemnity compensation (DIC) benefits are 
payable to the surviving spouse, child, or parent of a 
veteran if the veteran died from a service-connected 
disability. 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.5 
(2004).  In order to establish service connection for the 
cause of the veteran's death, applicable law requires that 
the evidence show that a disability incurred in or aggravated 
by service either caused or contributed substantially or 
materially to death.  For a service-connected disability to 
be the cause of death, it must singly or with some other 
condition be the immediate or underlying cause, or be 
etiologically related.  For a service-connected disability to 
constitute a contributory cause, it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2004).

Generally, to establish service connection for a particular 
disability, the evidence must show that the disability 
resulted from disease or injury that was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303, 3.304 (2004).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
a herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2004).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), among other 
diseases, shall be service connected if the requirements of 
38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, 
even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are 
also satisfied.  38 C.F.R. § 3.309(e) (2004).

As noted above, the veteran served on active duty from 
November 1966 to December 1986.  The evidence of record 
reveals that this service included service in the Republic of 
Vietnam during the Vietnam era, and that he was awarded the 
Purple Heart, Combat Infantryman Badge, and Vietnam Service 
Medal, among other awards.  As such, it is presumed that he 
was exposed to herbicides during service.  There is no 
affirmative evidence establishing that he was not exposed to 
any such agent during service.

A review of the veteran's service medical records do not 
indicate - nor is it contended - that that he was treated for 
adenocarcinoma, which, as noted below, caused his death.  
Post service medical records reflect that the veteran 
presented at South Nassau Communities Hospital in July 1993 
complaining of a cough with hemoptysis of a month's duration, 
as well as neck swelling and pleuritic chest pain.  During 
this period of hospitalization a bronchoscopy revealed a 
malignancy, the source of which was unclear, and a 
computerized tomography (CT) scan of the chest showed a 
mediastinal and hilar adenopathy, left axillary adenopathy, 
and advanced metastases.  Thereafter, a lymph node biopsy 
revealed a poorly differentiated adenocarcinoma metastatic to 
the lymph nodes, with the primary site noted to be unclear.  
A diagnosis of metastatic adenocarcinoma was given on 
discharge.  

As noted above, the veteran died on August [redacted], 1993.  His 
death certificate indicates that that the immediate cause of 
death was "metastatic adenocarcinoma of unknown primary 
[site]."  No autopsy was performed.  It is noted that in a 
July 1994 decision service connection was established, for 
the purpose of accrued benefits, for malaria, hearing loss, 
left wrist arthritis, and the residuals of a gunshot wound to 
the right knee.  

The appellant does not claim that any of these service-
connected disabilities caused or contributed to the veteran's 
death.  Rather, she and her representative have claimed, 
including during the May 2005 Travel Board hearing, that his 
exposure to Agent Orange in Vietnam led to the disease that 
caused his death.  

In August 2003, VA sought a medical opinion as to whether the 
cause of the veteran's death was related to a presumptive 
herbicide related disease.  In an August 2003 opinion, a VA 
examiner, who reviewed the claims folder, discussed the 
findings made during the veteran's July 1993 hospitalization 
(discussed above) and noted that the veteran's malignancy may 
be presumptively associated with antecedent exposure to Agent 
Orange.  The examiner pointed out that the presumptive 
diseases included a number of malignant lymphomas and soft 
tissue sarcomas, but that to date it had not been indicated 
that any specific adenocarcinomas of those types that 
developed in the veteran had been associated with Agent 
Orange.  The examiner concluded that, based on the available 
epidemiologic information to date, it was less likely than 
not the veteran's malignancy was related to exposure to Agent 
Orange in Vietnam.  

A medical opinion from a medical consultant, Ann Marie 
Gordon, M.D., MPH, was received at the time of the May 2005 
Travel Board hearing.  Dr. Gordon also reviewed the July 1993 
hospital records, and after detailing the findings therein, 
noted that the medical evidence revealed that the veteran was 
diagnosed with adenocarcinoma that was found in the lung 
tissue.  Noting that the primary source of the malignancy was 
uncertain, she pointed out that as a result of negative 
findings of blood tests performed and a radiological 
evaluation conducted, another primary source could not be 
identified; and that as such, given the lung findings, the 
lung should be considered the primary source of the 
malignancy.  Therefore, Dr. Gordon concluded, it was as 
likely as not that the veteran developed a malignancy that 
was listed as a presumptive disease.  

In view of the applicable law and the medical evidence 
discussed above, and resolving all doubt in favor of the 
appellant, the Board concludes that there is sufficient 
evidence to find that the veteran's death resulted from 
cancer of the lung resulting from his exposure to Agent 
Orange while serving in Vietnam, and that as such, a 
disability incurred in service caused or contributed 
substantially or materially to his death.  38 U.S.C.A. § 
1116(f) (West Supp. 2002); 38 C.F.R. § 3.312 (2002).  The 
veteran was exposed to herbicides in service and the evidence 
supports a conclusion that it is as likely as not that his 
death was caused by lung cancer, a presumptive disease based 
upon herbicide exposure.  38 C.F.R. §§ 3.307; 3.309 (2004).

Specifically, while the VA examiner was of the opinion that 
it was less likely than not that the veteran's malignancy was 
related to exposure to Agent Orange, that conclusion was 
essentially made because the primary site of the veteran's 
adenocarcinoma was not identified.  Dr. Gordon, on the other 
hand, using apparent sound reasoning, reached a conclusion 
that it was indeed as likely as not that the veteran's fatal 
adenocarcinoma originated in the lung.  It is clear that the 
adenocarcinoma was present in the veteran's lung when he was 
hospitalized in 1993.  

As noted, Dr. Gordon concluded that, as adenocarcinoma was 
initially discovered in lung tissue and that as testing could 
not identify a primary source of the veteran's malignancy, it 
is reasonable to conclude that the lung was the primary 
source of the malignancy.  While the primary site may never 
be known to a complete certainty, the Board concludes that 
the expert medical evidence is at least in equipoise as to 
whether or not the cancer originated in the lung.  See 
Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 
(Fed. Cir. 1999) (unpublished decision), cert. denied 120 S. 
Ct. 1252 (2002) (it is not error for the Board value one 
medical opinion over another, as long as a rationale basis 
for doing so is given).  This private opinion post-dated the 
opinion the VA examiner who noted that "to date" it had not 
been indicated that any specific adenocarcinomas developed in 
the veteran had been associated with Agent Orange (i.e. after 
this VA opinion, Dr. Gordon opined that an adenocarcinoma 
developed in the veteran was associated with Agent Orange).  
In any event, the regulation speaks only to "respiratory 
cancers (cancer of the lung, bronchus, larynx or trachea)."  
38 C.F.R. § 3.309 (2004).  As it is concluded that the 
evidence is in equipoise that the lung was the primary situs 
of the cancer, further inquiry into the relationship between 
adenocarcinoma of the lung and Agent Orange exposure is not 
necessary to resolve this appeal.

In conclusion, service connection for the cause of the 
veteran's death is warranted, and the appellant's claim is 
granted.


ORDER

Service connection for the cause of the veteran's death is 
granted, subject to the law and regulations governing the 
payments of such monetary benefits.



	                        
____________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


